ARMSTRONG, J.,
dissenting.
Because I conclude that employer violated OAR 438-07-015(2) (1994) by failing timely to provide claimant *551with documents in its claims file, including Exhibits A, B, C and D, I dissent.
OAR 438-07-015(2) required employer to furnish claimant, within 15 days of his hearing request, “all medical and vocational reports, records of compensation paid, and all other documents pertaining to the claim(s).” (Emphasis supplied.) Claimant submitted a claim for an occupational disease. An occupational disease is defined by ORS 656.802(1) to be
“[a]ny disease * * * arising out of and in the course of employment caused by * * * activities to which an employee is not ordinarily subjected or exposed other than during a period of regular actual employment therein, and which requires medical services or results in disability or death, including:
* * ifr *
“(C) Any series of traumatic events or occurrences which requires medical services or results in physical or mental disability or death.”
Reading the discovery rule with that definition in mind, it is clear that the withheld documents pertain to the present claim and, therefore, that employer was required to disclose those documents. The withheld documents track a series of injuries to claimant’s left shoulder that may have been caused by his employment. As such, they pertain to his claim that, over the period of his employment, he was subjected to conditions resulting in an injury to his left shoulder.
Because the disputed documents were subject to discovery under OAR 438-07-015(2), the majority’s interpretation and application of OAR 438-07-017(4) (1994) is irrelevant. The discovery violation occurred, and the only remaining question is whether the Board properly addressed the violation. I conclude that it did not.
Under OAR 438-07-015(5), failure to comply with the discovery requirement may be considered grounds for a continuance or for exclusion of the objectionable evidence. The ALJ refused to grant a continuance. The Board concluded that it did not have to decide the discovery issue, because, even if it were to exclude the disputed evidence, *552claimant could not prove his claim.1 The Board apparently assumed that the disputed evidence could only hurt claimant’s claim, so it was not necessary to determine whether there was a discovery violation and, if there was, whether a continuance to permit claimant to address the newly disclosed evidence would be appropriate. Because the withheld evidence could support claimant’s claim, the Board must determine whether employer violated OAR 438-07-015 by withholding the claims file from claimant.
The Board rejected the opinion of claimant’s treating physician, in part, because the opinion failed to explain the relationship between the left shoulder conditions that were the subject of claimant’s occupational disease claim and previously diagnosed tendinitis and bursitis conditions affecting the same shoulder. Significantly, the tendinitis and bursitis conditions were diagnosed after the injury to claimant’s shoulder that was the subject of the accepted 1977 claim. Because of employer’s failure to disclose its claims file, claimant and his treating physician did not know of the accepted 1977 injury and that claimant had complained of back and shoulder injuries in connection with his work for over a decade. The disclosure of that information could well have enabled claimant’s treating physician to link the tendinitis and bursitis conditions to claimant’s work and, hence, to the development of the conditions that were the subject of the occupational disease claim.
Because employer violated the disclosure requirements of OAR 438-07-015, the Board was required to consider whether a continuance was the appropriate response. Because the Board failed to do that, I would remand the case to the Board for further consideration.
I dissent.

 Even though the Board stated that it would not consider the disputed evidence, it adopted the ALJ’s conclusion that the attending physician’s diagnosis of an occupational disease failed to account for claimant’s earlier-compensated injury. The only evidence of that earlier injury was contained in the supposedly excluded claims file documents. Because I conclude that the Board must address the discovery issue, it is not necessary to decide whether the Board erred in accepting that conclusion.